Title: To James Madison from James B. Johnson, 15 June 1815
From: Johnson, James B.
To: Madison, James


                    
                        
                            Most Noble
                        
                        Waynesville Oho June 15 1815
                    
                    Ruler the period has now arived when we are hailed by the glorious dispenser of human blessings, when we are hailed by that which spreads universal love and harmony amongst the sons of men, when we are hailed by that which consoles the weeping widow and forsaken orphan, not that it can recl their husbands and fathers for alas they are gone to return nomore but because they consider the sword sheathed and consequently, nomore, doomed to undure that pain by that bloody fiend the destroyer of the human race. And except the wretched Africans all have cause to rejoice for the time will come when the tears of the widow and orphan shall be wiped away for those sad events shall not allways remain fresh in their mories but

shall be faced and pleasure again return in all her flowry colours. But alas! wretched Ethiopian this is not thy case for though liberty may crown all men with happiness thou art doomed to perpetual slavery and though thou mayest look forward in hopes of gleaning some plesure in thy old age, or the liberty of thy sons, thy hopes are vain and impotent for thy age will not save thee from the lash, nor thy grey hairs from the miseries of endless servitude. And as for thy sons they are likewise doomed to drag out like thy self a life of endless misery and perpetual woe. But wretched man why did I say perpetual woe it shal not be perpetual woe there is one who made thee who hears thy cries and groans and thy prayers have reached his emaculate throne, and will he not deliver thee yes like Israel of old he will bring thee out of bondage.
                    But most noble ruler I have taken the liberty to address thee on this most important point, a point, on which depends the liberty and happiness of after ages for did not the Lord of nature create them as he did us for his own glory and honour and that they as we should obtain everlasting salvation. And is it reasonable to suppose that he will admit such a creation to be held in perpetual bondage no he never will, but like Egypt of old he will visit us with sore judgements unless we set them at liberty.
                    Oh, when shall that great and good rule be observed of doing unto all men as we would they should do unto us. Oh when shall our nation who cry liberty equality and equal rights to all men (which they so loudly defend as respects themselves,) commence that great great work the manumition of the Africans the enslaving of whom will ever remain an indeliable stigma and mortal shame on our ancestors but whose emancipation would give to the emancipators through all ages a glorious and never dying name an everlasting and immortal fame. Oh my country my country how long wilt thou continue to deal misery to that wretched race of men; (or when will you who have shed so much blood and exhausted so much treasure in defence of a few trivial rights or as it caled liberty) use some of your power to emancipate the / your African slaves who of all people are the most miserable of all slaves the most abject and wretched. And shall we who boast preeminence over a large portion of the earth in civilization and Christianity and likewise boast our liberty, hold a part of the human race in the most woful bondage, yes the most woful; for like cattle they are exposed to sale if it may be their masters interest or inclination regardless of every tie that is binding to the human race, husbands and wives parents and children are seperated with more than savag barbarity amids the last groans and cries of parting friends bound by every tie that is social and endearing. But alas their cries avail nothing for though a virtuous wife may prostrate herself at the feet of her master and implore him with cries ⟨an⟩d tears sufficient to melt into pity the most savage heart yet he remains relentless and drives the wretched woman from his sight, and seperates her from her husband and

children to meet nomore. Oh thou Lord of nature look from thy throne on this wretched part of thy creation and save them from such dire calamities: for why should one part of thy creation enslave another made equally free and for the same purposes. And why shall man and wife be parted to meet nomore and this even done by persons who call themselves thy followers O God. Hast thou not said cursed is he that parteth man and wife. On thee Icall as standing at the helm and beleiveing thee to be humane and a lover of thy country to save it from the impending danger that surrounds it and this is the moment to snatch when we are blessed with peace. Oh Justice justice justice I am &c &c
                    
                        
                            James B. Johnson
                            
                        
                    
                    
                        PS May thee honour me with thy sentiment.
                    
                